


December 31, 2014


Mr. Thomas Callicutt
3399 Peachtree Road NE, Suite 1900
Atlanta, Georgia 30326
thomas.callicutt@Statebt.com


Dear Tom:


I thank you for your years of service as the Chief Financial Officer of State
Bank and Trust Company (the “Bank”) and State Bank Financial Corporation (the
“Company”) (the Bank and the Company are collectively referred to as “State
Bank”). In light of your resignation as Chief Financial Officer of State Bank,
which resignation shall be effective as of January 1, 2015 (the “Effective
Date”), this letter shall set forth the terms and conditions of your employment
as of the Effective Date until your retirement from State Bank on September 30,
2015 (the “Retirement Date”). This letter shall: (1) as of the Effective Date,
amend the applicable terms of the offer letter between you and the Bank dated
May 18, 2011 (the “Offer Letter”); and (2) as of the Retirement Date, terminate
the Separation Agreement between you and the Bank dated March 15, 2013 (the
“Separation Agreement”), all as set forth below.


I.
Amendment to Offer Letter.



As of the Effective Date, the Offer Letter shall be amended as follows:
Position:
 
Senior Advisor, State Bank and Trust Company and State Bank Financial
Corporation
 
 
 
Reporting to:
 
Joe Evans, CEO, State Bank Financial Corporation
 
 
 
Base Salary:
 
$300,000.00.
 
 
 
Performance Bonus and Stock Plan Participation:
 
You will remain eligible for bonuses for services rendered in 2014 as previously
approved by the Independent Directors Committee. As of the Effective Date, you
will no longer participate in State Bank’s performance bonus or stock incentive
plan(s).     



II.    Termination of Separation Agreement.


Except as provided in the following sentence, as of the Retirement Date, the
Separation Agreement shall immediately terminate and be of no further force or
effect, and you shall have no rights to any payments under the Separation
Agreement whatsoever. Your obligations provided in Section 4(e) and (f) of the
Separation Agreement regarding Non-Solicitation of Customers, Non-Solicitation
of Employees and Bank Information, shall survive the termination of the
Separation Agreement for a period of one (1) year following the Retirement Date.




* * * * * * * *



1

--------------------------------------------------------------------------------




For reference, I also wanted to note that pursuant to the terms of the
Restricted Stock Agreements between you and the Company, entered into in
connection with your outstanding unvested shares of restricted stock, said
shares “shall become vested six (6) months following your retirement” (subject
to the other terms and conditions of the Restricted Stock Agreements).


Tom, we again thank you for your years of service as the Chief Financial Officer
of State Bank, congratulate you on your upcoming retirement, and we very much
look forward to your continued time with us over the next few months.


Please acknowledge your acceptance of this offer letter by signing the attached
acceptance and returning it to me. If you have questions, please contact me
directly.


Sincerely,
 




J. Thomas Wiley, Jr.
Phone
Fax


CC: Human Resources































































2

--------------------------------------------------------------------------------




 



ACCEPTANCE


Your signature below signifies your acceptance with all of the terms and
conditions of this offer of employment and your compensation plan.


It is understood and agreed that your employment is at will and may be
terminated at the will of either party at any time and for any reason. This
offer is not an employment agreement for any specified term.


EMPLOYEE
 
STATE BANK AND TRUST COMPANY AND STATE BANK FINANCIAL CORPORATION
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
Printed Name
 
Printed Name
 
 
 
 
 
 
Date
 
Date







**************************************************************************************





3